The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Acknowledgement is made of Applicant's remarks and amendments in the response filed November 15, 2021.  Acknowledgement is made of Applicant's amendment to independent Claim 16 which further limits the claimed composition to a specific combination of catechins and in a specific ratio of said catechins and celastrol, or dihydrocelastrol.  Acknowledgement is made of the cancellation of Claims 2 – 4, 7, 9, 11, 14 – 15, 17 – 19 22, 24, 26 and 29 – 30.  


Priority
This application, 17/183,252, filed 02/23/2021 is a continuation of PCT/US2021/013613, filed 01/15/2021.  PCT/US2021/013613 claims priority from provisional application 62/987,807, filed 03/10/2020. 

Withdrawn Rejections

Claim rejections – 35 USC § 112
The rejection of Claims 16 – 17 and 20 – 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is rendered moot and is withdrawn 

Claim rejections – 35 USC § 103
The rejection of Claims 16 – 17, 20 – 21 and 24 – 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Garvey et al. in US 2016/0038457, as evidenced by Epigallocatechin gallate at https://en.wikipedia.org/wiki/ Epigallocatechin_gallate and Human Body Weight at https://en.wikipedia.org /wiki/Human_body_weight, in view of Kim et al. in KR2012097705 is rendered moot and is withdrawn in response to Applicant’s amendment to Claim 16 incorporating the limitations of now cancelled Claims 18 – 19 and 29.
The rejection of Claims 19, 22 – 23 and 28 – 30 under 35 U.S.C. 103(a) as being unpatentable over Garvey et al. in US 2016/0038457, as evidenced by Epigallocatechin gallate at https://en.wikipedia.org/ wiki/Epigallocatechin_gallate and Human Body Weight at https://en.wikipedia.org /wiki/Human_body_weight, in view of Kim et al. in KR2012097705, and further in view of Villarreal et al. in WO 2013/142816 is rendered moot and is withdrawn in response to Applicant’s persuasive argument that the specification discloses surprising and unexpected results that accrue following administration of a composition falling within the ratios recited in amended Claim 16 compared to amounts/ratios that fall outside the scope of amended Claim 16.



Rejoinder
Claims 16, 20 – 21, 23, 25 and 27 – 28 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(b), Claims 1, 5 – 6, 8, 10 and 12 – 13, directed to a process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, August 12, 2021 (i.e. the invention of Group II), is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on May 13, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The claimed subject matter drawn to a composition for enhancing muscle growth in a mammal undergoing muscle loading, the composition comprising therapeutically effective amounts of (i) epicatechin, epigallocatechin-3-monogallate, and celastrol or 
Although the prior art teaches each of a combination of epicatechin and epigallocatechin-3-monogallate (Garvey) and celastrol (Kim) are each known to be effective in enhancing muscle growth, their combined use, much less their combined use within the specific ratio recited in the claimed invention is not explicitly disclosed.
Further, Applicant's specification discloses in Figure 2, experimental evidence demonstrating that a composition comprising a combination of epicatechin, epigallocatechin-3-monogallate, and celastrol in the relative weight ratio of about 0.7:20:0.5 (Table 2) as recited in the claimed invention exhibits unexpectedly greater increase in muscle fiber CSA compared to other doses of the same combination of compounds, providing evidence of the criticality of the relative weight ratio recited in amended claim 16.   See MPEP 716.02(d) II. DEMONSTRATING CRITICALITY OF A CLAIMED RANGE: To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Therefore, in view of the unexpected efficacy exhibited by the combination in the claimed ratios, and the absence of any explicit teaching in the prior art to combine epicatechin and epigallocatechin-3-monogallate, and celastrol or dihydrocelastrol, much less in the specifically claimed ratios, the evidence of nonobviousness is sufficient to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1, 5 – 6, 8, 10, 12 – 13, 16, 20 – 21, 23, 25 and 27 – 28 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/DENNIS HEYER/Primary Examiner, Art Unit 1628